                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

ULISES CORRALES VEGA,

                       Petitioner,                       Case No. 2:19-cv-61
v.                                                       Honorable Janet T. Neff
CONNIE HORTON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                             Discussion

                       Factual allegations

               Petitioner Ulises Corrales Vega is incarcerated with the Michigan Department of

Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. Following a jury trial in the Ingham County Circuit Court, Petitioner was convicted of

second-degree murder, Mich. Comp. Laws § 750.317, and carrying a dangerous weapon with

unlawful intent, Mich. Comp. Laws § 750.226. On February 26, 2016, the court sentenced

Petitioner to respective prison terms of 25 to 50 years and 23 to 60 months.

               On February 16, 2019, Petitioner filed his habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on February 16, 2019. (Pet., ECF No. 1, PageID.15.)

               The petition raises four grounds for relief, as follows:

       I.      [PETITIONER] WAS DENIED DUE PROCESS AND A FAIR TRIAL
               WHEN THE COURT REFUSED THE REQUEST TO INSTRUCT THE
               JURY ON MANSLAUGHTER, AND WHEN THE OTHER RELEVANT
               INSTRUCTIONS WERE NOT GIVEN.

       II.     [PETITIONER] WAS DENIED EFFECTIVE ASSISTANCE OF
               COUNSEL WHEN THE ACCIDENT INSTRUCTION WAS NOT
               REQUESTED, IN LIGHT OF [PETITIONER’S] TESTIMONY THAT HE
               KILLED THE COMPLAINANT UNINTENTIONALLY, AND THE
               VOLUNTARY INTOXICATION INSTRUCTION WAS NOT GIVEN IN
               FULL.

       III.    [PETITIONER] WAS DENIED DUE PROCESS AND A FAIR TRIAL
               WHEN THE JURY REQUESTED HIS TESTIMONY AND MR.
               MCCONNELL’S TESTIMONY, AND THE COURT PROVIDED MR.
               MCCONNELL’S TESTIMONY FIRST, WITHOUT ANY INPUT FROM
               TRIAL COUNSEL AS TO THE PROCESS.

       IV.     [PETITIONER] WAS DENIED EFFECTIVE ASSISTANCE [OF]
               COUNSEL WHEN TRIAL COUNSEL FAILED TO ADEQUATELY
               INVESTIGATE AND MASTER THE FACTS OF THE CASE THERE BY

                                                 2
                 DENYING [PETITIONER] HIS SIXTH AMENDMENT RIGHT TO
                 COUNSEL AND TRIAL.

(Pet., ECF No. 1, PageID.5, 7, 9, 11.)

                 Petitioner has filed a brief, outlining the facts presented at trial. While Petitioner

includes certain additional facts, his statement is fully consistent with the factual summary set forth

in the opinion of the Michigan Court of Appeals:

                 Defendant’s convictions arise from the June 12, 2015 fatal stabbing of
        Phineas Oliver. Defendant and his neighbor, William McConnel,1 had been
        drinking alcohol and barbequing throughout the afternoon of June 11 before retiring
        to their respective apartments. Later that night, they returned to their shared porch
        and resumed drinking. At some point, Oliver and a companion approached
        defendant and McConnel; it appears that all four men knew each other. At Oliver’s
        request, McConnel retrieved a bottle of whisky from his apartment. Oliver took
        the bottle, “hit the bottom of it,” and asked McConnel if he would help him “knock
        the devil out of the bottle.” McConnel acquiesced by “smack[ing]” the bottle.
        Oliver extended the bottle to defendant for the same purpose. When defendant
        “slapped the bottle,” it fell from Oliver’s hand and “cracked” when it landed on the
        porch. McConnel testified that Oliver asked defendant, “why did you do that, why
        did you spill Bill’s whiskey[?]”

                Defendant testified that he decided that it was time for Oliver and his
        companion to leave. Defendant retrieved a “sword” from his living room with the
        intention of “trying to confirm [with Oliver]: Go home.” Defendant said that he
        only intended to “pinch” Oliver with the sword and was “very surprised” when
        “everything went in.” McConnel testified that he observed defendant holding the
        sword with one hand on the handle and one hand on the blade and that “the sword
        thrust into [Oliver’s] chest” and was “held there” by defendant before being
        “yanked out.” McConnel said that defendant looked shocked and told him to call
        911. The medical examiner testified that Oliver died of a stab wound to the chest
        that was approximately seven inches deep.

                Defendant initially told police that he had found Oliver lying in the street.
        Defendant also initially denied that a sword was involved in the stabbing and denied
        that there was any blood in his apartment. Police followed a “blood trail” from
        Oliver to defendant’s apartment where they found what was described as a “2-foot
        long Samurai sword” with what appeared to be blood on its tip. Police also
        discovered what appeared to be blood in defendant’s bathroom sink. Defendant
        eventually admitted to having stabbed Oliver but claimed that the stabbing was


1
 The Michigan Court of Appeals spells the witness’ name as “McConnel,” while Petitioner spells the name
“McConnell.” This Court hereafter will use the spelling given in the court of appeals’ opinion.

                                                       3
accidental. Oliver’s DNA was found on the sword blade and handle, while
defendant’s DNA was found on the sword’s handle.

        Defense counsel requested jury instructions on voluntary and involuntary
manslaughter. The trial court found that neither instruction was supported by the
evidence. The jury was instructed, with regard to defendant’s specific intent to kill
Oliver, that it was not a defense that defendant was intoxicated by alcohol or drugs
that he had voluntarily and knowingly consumed.

        The jury was excused to begin deliberations on January 25, 2016. The trial
court convened the next day at 1:31 p.m., after the jury verdict had been reached
but before the verdict was announced on the record. The trial court stated on the
record that at “9:30” the jury had requested “‘[a]ctual testimony of Mr. Vega and
neighbor Bill[.’]” The trial court stated that the court reporter “start[ed] to compile
that testimony” and that “the testimony of Mr. McConnel was completed” “about
12, 12:30 . . .” at which point the transcript was given to the jury. The trial court
said that “work was [then] started on [defendant’s] testimony” but that

               [d]uring the interim . . . at 11:33, the jury requested what
       they referred to as a transcript of the 9-1-1 call. And we gave them
       the actual call. That was played in the jury room, I assume. But
       they got that information.

               And when the first transcript was completed, Mr. McConnel,
       we gave that to the jury while waiting for the completion of
       [defendant’s] [t]ranscript. And it appears that the jury reached their
       verdict prior to receiving Mr. Vega’s transcript.

Defense counsel moved for a mistrial, arguing that McConnel’s testimony was
over-emphasized because the jury had received only the transcript of his testimony
(and not that of defendant) before rendering its verdict. Defense counsel noted that
“[i]f I would have had the opportunity to have input in the process by which we
give these transcripts, which I didn’t, I would have told the Court to give both
transcripts at the same time.” “By not giving [defendant’s] transcript at all,”
counsel argued, “it seems unfair and prejudicial.”

        The trial court, acting on the assumption that the as-yet-unknown jury
verdict was for a conviction, denied defendant’s motion for a mistrial, noting that
“[t]he Jury can make their decision at any time.” The court said that “historically,
we have always given the transcripts to the jury as they’re completed” and that
“time is a factor here, judicial economy is a factor here.” After an off-the-record
discussion, defense counsel noted that the jury’s written requests showed that
“[t]hey first wanted to see [defendant’s] transcript.” The court explained that the
transcripts “were prepared in the order that they testified. So that’s why Mr.
McConnel was first.” The court also reasoned that “[o]nce they’ve reached the
standard of beyond a reasonable doubt, I don’t see how there is any undue
prejudice.”

                                          4
(Mich. Ct. App. Op., ECF No. 1, PageID.58-60.)

               On January 26, 2016, the jury found Petitioner guilty of second-degree murder and

use of a dangerous weapon with unlawful intent. The trial court sentenced Petitioner to respective

prison terms of 25 to 50 years and 23 to 60 months.

               Petitioner appealed to the Michigan Court of Appeals, raising the same four

grounds presented in his petition. In an opinion issued on October 17, 2017, the court of appeals

rejected all appellate grounds and affirmed the convictions. (Mich. Ct. App. Op., ECF No. 1,

PageID.58-65.) Petitioner sought leave to appeal to the Michigan Supreme Court, again raising

the same four grounds. The supreme court denied leave to appeal on May 1, 2018. (Mich. Order,

ECF No. 1, PageID.67.)

                       AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the
                                                 5
Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Williams, 529 U.S. at 381-82; Miller v. Straub, 299

F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly established Federal law” does not include

decisions of the Supreme Court announced after the last adjudication of the merits in state court.

Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the inquiry is limited to an examination of the

legal landscape as it would have appeared to the Michigan state courts in light of Supreme Court

precedent at the time of the state-court adjudication on the merits. Miller v. Stovall, 742 F.3d 642,

644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

                A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and



                                                   6
convincing evidence. 28 U.S.C. § 2254(e)(1); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir.

2003); Bailey, 271 F.3d at 656. This presumption of correctness is accorded to findings of state

appellate courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith

v. Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

                       Ground I: Instructional Errors

               Petitioner was charged with open murder. The jury found that he was not guilty of

first-degree murder, but guilty of second-degree murder. Petitioner argues that the trial court

violated his due process rights by refusing to instruct the jury on the lesser-included offenses of

voluntary and involuntary manslaughter. He also argues that the court improperly removed the

second paragraph from the standard jury instruction on intoxication being a defense to a specific-

intent crime. In addition, Petitioner contends that the trial court erred when it failed to instruct the

jury on the defense of accident.

               Typically, a claim that a trial court gave an improper jury instruction is not

cognizable on habeas review. Instead, Petitioner must show that the erroneous instruction so

infected the entire trial that the resulting conviction violates due process. Henderson v. Kibbe, 431

U.S. 145, 155 (1977) (citing Cupp v. Naughten, 414 U.S. 141, 146 (1973)). See also Estelle v.

McGuire, 502 U.S. 62, 75 (1991) (erroneous jury instructions may not serve as the basis for habeas

relief unless they have so infused the trial with unfairness as to deny due process of law); Rashad

v. Lafler, 675 F.3d 564, 569 (6th Cir. 2012) (same); Sanders v. Freeman, 221 F.3d 846, 860 (6th

Cir. 2000). If Petitioner fails to meet this burden, he fails to show that the jury instructions were

contrary to federal law. Id.

                The Supreme Court repeatedly has rebuffed due process challenges to erroneous

jury instructions. Waddington v. Sarausad, 555 U.S. 179, 192-94 (2009) (rejecting claim of

ambiguous instruction on accomplice liability); Henderson, 431 U.S. at 152 (upholding verdict
                                                   7
despite failure to give causation instruction); Estelle, 502 U.S. at 74-75 (finding no due process

violation in the use of evidence of other bad acts for showing intent, identity, motive or plan); see

also Levingston v. Warden, 891 F.3d 251, 254-55 (6th Cir. 2018) (rejecting habeas relief on the

grounds that the instructions permitted the use of hearsay evidence as substantive evidence).

               With respect to Petitioner’s claim that the trial judge should have given instructions

on the lesser-included offenses of voluntary and involuntary manslaughter, Petitioner fails to

demonstrate entitlement to relief. The Sixth Circuit Court of Appeals, sitting en banc, has held

that the failure to give an instruction on a lesser-included offense, even when requested by counsel,

is not of the “character or magnitude which should be cognizable on collateral attack.” Bagby v.

Sowders, 894 F.2d 792, 797 (6th Cir. 1990) (en banc). The Bagby Court held that failure to instruct

on lesser-included offenses in a noncapital case is reviewable in a habeas corpus action only if the

failure results in a miscarriage of justice or constitutes an omission inconsistent with the

rudimentary demands of fair procedure. Id.; accord Tegeler v. Renico, 253 F. App’x 521, 524 (6th

Cir. 2007); Todd v. Stegal, 40 F. App’x 25, 28-29 (6th Cir. 2002); Scott v. Elo, 302 F.3d 598, 606

(6th Cir. 2002); Campbell v. Coyle, 260 F.3d 531, 541 (6th Cir. 2001); Samu v. Elo, 14 F. App’x

477, 479 (6th Cir. 2001); Williams v. Hofbauer, 3 F. App’x 456, 458 (6th Cir. 2001). Shortly after

the Sixth Circuit decision in Bagby, the Supreme Court emphasized that the fact that an instruction

was allegedly incorrect under state law is not a basis for habeas relief. Estelle, 502 U.S. at 71-72

(citing Marshall v. Lonberger, 459 U.S. 422, 438 n.6 (1983)). Instead, the only question on habeas

review is “whether the ailing instruction by itself so infected the entire trial that the resulting

conviction violates due process.” Id. at 72 (quoting Cupp, 414 U.S. at 14). Here, there is no

miscarriage of justice or fundamental defect in due process. Furthermore, no clearly established

Supreme Court authority requires lesser-included offense instructions in non-capital cases. Thus,



                                                 8
under the AEDPA, 28 U.S.C. § 2254(d)(1), Petitioner’s claim concerning the lesser-included

offenses is not a basis for habeas relief. Todd, 40 F. App’x at 28 (citing Estelle, 502 U.S. at 71-

72).

               To the extent that Petitioner claims that the court erred in not reading the second

paragraph of the Michigan Standard Jury Instruction 6.2, Petitioner’s claim is solely one of state

law. No decision by the United States Supreme Court entitles Petitioner to such an instruction.

Moreover, the Michigan Court of Appeals decided the state-law claim against Petitioner:

                Defendant also argues that the trial court erred by not giving M Crim JI 6.2,
       titled “Intoxication As a Defense to a Specific Intent Crime,” in its entirety. This
       argument is also waived because defendant expressed satisfaction with the
       instructions read to the jury. Kowalski, 489 Mich. at 504-505. Regardless, the trial
       court did not err by omitting the second paragraph of that instruction, which
       provides as follows:

               (2) The defendant is not guilty of [state charge] if the defendant
               proves by a preponderance of the evidence that [he / she] lacked the
               intent to [state required specific intent] because [he / she] voluntarily
               consumed a legally obtained and properly used medication or other
               substance and did not know and reasonably should not have known
               that [he / she] would become intoxicated or impaired as a result. [M
               Crim JI 6.2.]

       A trial court is only required to read the “[p]ertinent portions” of a model jury
       instruction. MCR 2.512(D)(2). In this case, there was no evidence presented at trial
       to show that defendant did not know and reasonably should not have known that he
       would become intoxicated or impaired by consuming alcohol or any other
       substance. Therefore, paragraph (2) was not applicable to this case and the trial
       court did not err by omitting it from the jury instructions. Viewing the jury
       instructions as a whole, “they fairly presented the issues to be tried and sufficiently
       protected the defendant’s rights.” Kurr, 253 Mich. App. at 327. Reversal is not
       required. Id.

(Mich. Ct. App. Op., ECF No. 1, PageID.61.)

               It is not the province of a federal habeas court to re-examine state-law

determinations on state-law questions. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle, 502

U.S. at 68. The decision of the state courts on a state-law issue is binding on a federal court. See


                                                  9
Wainwright v. Goode, 464 U.S. 78, 84 (1983). The Sixth Circuit repeatedly has recognized “‘that

a state court’s interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting in habeas corpus.’” Stumpf v. Robinson, 722

F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw, 546 U.S. at 76). See also Thomas v.

Stephenson, 898 F.3d 693, 700 n.1 (6th Cir. 2018) (same). Because the court of appeals determined

that Petitioner was not entitled to the second paragraph of the intoxication instruction, this Court

is bound by that decision.

               Finally, Petitioner’s claim that the trial court erred when it failed to give an

instruction on the defense of accident does not entitle him to habeas relief. The Michigan Court

of Appeals rejected his claim:

               Defendant further argues that the trial court erred by not giving an
       instruction on the defense of accident. Defendant did not request that instruction
       and he expressed satisfaction with the instructions given to the jury. Accordingly,
       he has waived this argument. People v. Kowalski, 489 Mich. 488, 504-505; 802
       N.W.2d 200 (2011). In any event, defendant fails to explain how this instruction
       would have led to a different outcome. See People v. Houthoofd, 487 Mich. 568,
       590; 790 N.W.2d 315 (2010). Because the evidence showed that defendant
       purposefully stabbed Oliver, the lack of an accident instruction did not result “in a
       miscarriage of justice.” MCL 769.26.

(Mich. Ct. App. Op., ECF No. 1, PageID.61.) In other words, the court of appeals concluded that

the claim was waived and, in the alternative, was harmless, because the evidence clearly showed

that Petitioner intentionally stabbed the victim.

               The United State Supreme Court has never held that the failure to give an accident

instruction violates due process.       Petitioner therefore fails to demonstrate that he was

constitutionally entitled to such an instruction.

               Moreover, even if an accident instruction were constitutionally required, Petitioner

would not be entitled to habeas relief because the lack of an accident instruction was harmless.

Habeas petitioners “are not entitled to relief based on trial error unless they can establish that it
                                                    10
resulted in ‘actual prejudice.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (quoting United

States v. Lane, 474 U.S. 438, 449 (1986)). Under this test, relief is proper only if the federal court

has “grave doubt about whether a trial error of federal law had ‘substantial and injurious effect or

influence in determining the jury’s verdict.’” O’Neal v. McAninch, 513 U.S. 432, 436 (1995).

There must be more than a “reasonable possibility” that the error was harmful. Brecht, 507 at 637

(internal quotation marks omitted). The Brecht standard reflects the view that a “State is not to be

put to th[e] arduous task [of retrying a defendant] based on mere speculation that the defendant

was prejudiced by trial error; the court must find that the defendant was actually prejudiced by the

error.” Calderon v. Coleman, 525 U.S. 141, 146 (1998) (per curiam).

                 In the instant case, Petitioner testified that he did not intend to kill the victim and

that the sword’s plunging entry into the victim was the result of accident. The jury, however,

implicitly rejected Petitioner’s testimony when it concluded that Petitioner had the requisite malice

to be guilty of second-degree murder. As the court of appeals recognized, in holding that Petitioner

was not entitled to an instruction on involuntary manslaughter, accident was inconsistent with the

facts presented at trial:

                Defendant argues that his testimony that he did not intend to stab Oliver,
        but merely to “pinch” him, and that it was an “accident,” was evidence of gross
        negligence supporting an involuntary manslaughter instruction. Defendant, who
        admitted that he was intoxicated to the point that “[m]aybe” he could not “drive a
        car,” retrieved a sword from his apartment following an altercation with Oliver, and
        stated that his intended purpose was to induce Oliver to leave. McConnel testified
        that “the sword [was] thrust into [Oliver’s] chest” and “held there” before being
        “yanked out.” McConnel answered affirmatively when asked if the thrusting
        motion made by defendant was “forceful” and “powerful.” McConnel’s testimony
        that defendant forcefully stabbed Oliver was confirmed by the medical examiner
        who testified that the stab wound to Oliver’s chest was approximately seven inches
        deep. A rational view of the evidence compels the conclusion that defendant
        purposefully, rather than negligently, stabbed Oliver in the chest.

(Mich. Ct. App. Op., ECF No. 1, PageID.60-61.) The state court’s factual findings are entitled to

a presumption of correctness, which Petitioner utterly fails to challenge, much less overcome by
                                                  11
clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Sumner, 449 U.S. at 546; Smith, 888 F.2d

at 407 n.4. The court of appeals held that the facts failed to support a finding of negligence. Where

the facts fail to support a finding of negligence, they necessarily fail to support a finding of

accident. As a consequence, the failure to give an accident instruction could not have had an effect

on the verdict.

                  In sum, Petitioner fails to demonstrate that the Michigan Court of Appeals’ decision

denying his multiple jury-instruction claims was either contrary to or an unreasonable application

of clearly established Supreme Court precedent. He therefore is not entitled to relief on his first

habeas ground.

                         Grounds II & IV: Ineffective Assistance of Counsel

                  In Ground II of his habeas application, Petitioner argues that trial counsel was

ineffective in failing to request an accident instruction and failing to object to the exclusion of the

second paragraph of the “Intoxication As a Defense” instruction. In Ground IV, Petitioner argues

his trial attorney rendered ineffective assistance when he failed to adequately investigate the facts

of the case. Specifically, Petitioner argues that he used a different sword than the one presented

to the jury and that counsel’s discovery or development of the requisite facts would have led to a

different result. The Michigan Court of Appeals rejected all three of Petitioner’s claims of attorney

error.

                  In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:            (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

Id. at 687.   A court considering a claim of ineffective assistance must “indulge a strong
                                                   12
presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.

               Moreover, as the Supreme Court repeatedly has recognized, when a federal court

reviews a state court’s application of Strickland under § 2254(d), the deferential standard of

Strickland is “doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance,

556 U.S. 111, 123 (2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster,

563 U.S. 170, 190 (2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances,

the question before the habeas court is “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir.

2012) (stating that the “Supreme Court has recently again underlined the difficulty of prevailing

on a Strickland claim in the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at

102).

               With respect to Petitioner’s claim that counsel was ineffective in failing to object

to the exclusion of the second paragraph of the intoxication instruction, Petitioner’s claim of

ineffective assistance of counsel is foreclosed by the state court’s determination that he was not

entitled to the instruction. Thus, any objection by counsel would have been futile. Counsel’s



                                                 13
failure to make a frivolous or meritless motion does not constitute ineffective assistance of counsel.

See Smith v. Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010); O’Hara v. Brigano, 499 F.3d 492, 506

(6th Cir. 2007); Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. 2004); Harris v. United

States, 204 F.3d 681, 683 (6th Cir. 2000).

               With respect to Petitioner’s claim concerning counsel’s failure to request an

accident instruction, Petitioner also is not entitled to relief. Even if he could overcome the

presumption that counsel’s decision to not request an accident instruction was within the range of

professionally competent assistance, he cannot demonstrate that he was prejudiced by any error.

The determination that any error was harmless under Brecht necessarily means that it is not

prejudicial under Strickland. See Kyles v. Whitley, 514 U.S. 419, 436 (1995) (explaining that the

United States v. Agurs, 427 U.S. 97 (1976), materiality standard, later adopted as the prejudice

standard for ineffective assistance of counsel claims, requires the habeas petitioner to make a

greater showing of harm than is necessary to overcome the harmless error test of Brecht); see also

Wright v. Burt, 665 F. App’x 403, 410 (6th Cir. 2016) (“[O]ur previous analysis of Strickland

prejudice applies to the assessment of whether the Confrontation Clause violation was harmless

error under Brecht.”); Bell v. Hurley, 97 F. App’x 11, 17 (6th Cir. 2004) (“Because we find the

error to be harmless [under Brecht,] Bell cannot meet the prejudice requirement of

Strickland . . . .”); Kelly v. McKee, No. 16-1572, 2017 WL 2831019 at *8 (6th Cir. Jan. 24, 2017)

(“Because Kelly suffered harmless error [under Brecht] at best, he cannot establish that he suffered

prejudice [under Strickland].”). Given this Court’s finding that Petitioner was not prejudiced by

the lack of an accident instruction, counsel’s failure to request the instruction was not prejudicial.

As a consequence, Petitioner is not entitled to habeas relief on the claim raised in Ground II of his

petition.



                                                 14
               In Ground IV of his habeas application, Petitioner asserts that his trial attorney was

ineffective in failing to investigate and determine that the sword identified as the murder weapon

was the wrong sword. Petitioner argues that he did not use the samurai sword entered into evidence

as the murder weapon, but he instead used a double-edged sword. He contends that his attorney’s

failure to investigate and/or master the evidence showing that a different sword was used amounted

to ineffective assistance of counsel, because a double-bladed sword would have been more likely

to “accidentally” pierce the skin and penetrate several inches into the body.

               The Michigan Court of Appeals had little difficulty rejecting Petitioner’s claim:

               “To prevail on a claim of ineffective assistance of counsel, a defendant must
       show: (1) that his attorney’s performance was objectively unreasonable in light of
       prevailing professional norms; and (2) that he was prejudiced by the deficient
       performance.” See People v Walker, 497 Mich 894, 895; 855 NW2d 744 (2014).
       “There is a presumption that counsel was effective, and a defendant must overcome
       the strong presumption that counsel’s challenged actions were sound trial strategy.”
       People v Cooper, 309 Mich App 74, 80; 867 NW2d 452 (2015). In order to
       demonstrate prejudice, “the defendant must show the existence of a reasonable
       probability that, but for counsel’s error, the result of the proceeding would have
       been different.” See People v Carbin, 463 Mich 590, 599-600; 623 NW2d 884
       (2001).

                                               ***

                Defendant also argues via a Standard 4 brief that defense counsel was
       ineffective for failing to investigate the evidence supporting his testimony that the
       prosecution did not have the correct murder weapon. A sword recovered from
       defendant’s bedroom was admitted into evidence as the murder weapon. McConnel
       testified that he observed defendant stab Oliver with that sword. Indeed, Oliver’s
       DNA was found on the sword’s blade and handle. The medical examiner opined
       that Oliver’s wound was consistent with the blade of the sword. Despite the
       substantial evidence showing that the sword was the murder weapon, defendant
       testified that he used a different sword, a “double edged” sword, to stab Oliver. But
       even if defendant’s counsel failed to investigate and look for evidence to support
       defendant’s testimony, defendant has not shown that such a failure was objectively
       unreasonable. The identity of the murder weapon was of marginal relevance given
       that defendant admitted to being the cause of Oliver’s death. Defendant argues that
       evidence pertaining to the double-edged sword could have improved his credibility
       with the jury. Considering the evidence showing that defendant purposefully
       stabbed Oliver, we conclude that there is not a reasonable probability that evidence


                                                15
       relating to the other sword would have led to a different outcome. Carbin, 463
       Mich at 599-600.

(Mich. Ct. App. Op., ECF No. 1, PageID.63.) The standard of review applied by the court of

appeals was fully consistent with the Strickland standard, and the principal case on which the court

relied expressly applied Strickland. See People v. Carbin, 623 N.W.2d 884, 889 (Mich. 2001).

               It is well established that “[c]ounsel has a duty to make reasonable investigations

or to make a reasonable decision that makes particular investigations unnecessary.” Strickland,

466 U.S. at 691. The duty to investigate derives from counsel’s basic function, which is “‘to make

the adversarial testing process work in the particular case.’” Kimmelman v. Morrison, 477 U.S.

365, 384 (1986) (quoting Strickland, 466 U.S. at 690). This duty includes the obligation to

investigate all witnesses who may have information concerning his or her client’s guilt or

innocence. Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005). “In any ineffectiveness case, a

particular decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Strickland, 466

U.S. at 691.

               However, a court “cannot conclude that [] counsel was deficient solely on [the

petitioner’s] version.” See Fitchett v. Perry, 644 F. App’x 485, 489 (6th Cir. 2016) (holding that

“sheer speculation” of inadequate investigation does not state a claim). “It should go without

saying that the absence of evidence cannot overcome the ‘strong presumption that counsel’s

conduct [fell] within the wide range of reasonable professional assistance.’” Burt v. Titlow, 571

U.S. 12, 23 (2013) (quoting Strickland, 466 U.S. at 689).

               Here, Petitioner utterly fails to provide any evidence beyond his simple say-so to

demonstrate that a different sword was used. He identifies no facts that would contradict the

evidence recited by the court of appeals—McConnel’s testimony about the sword that was used,


                                                16
the testimony that the victim’s blood was found on the handle and blade of the samurai sword, and

the medical examiner’s testimony that the wound was consistent with the samurai sword. Thus,

Petitioner fails to demonstrate any basis for concluding that his attorney failed to investigate and

discover the correct weapon.

                Further, as the court of appeals held, Petitioner cannot demonstrate prejudice

arising from the alleged attorney error. Petitioner did not deny that he stabbed the victim with a

sword. The particulars of the sword were essentially irrelevant to this central fact. Moreover, the

fact that the witness saw Petitioner forcefully push the sword into the victim with both hands and

hold it in, the fact that the sword penetrated seven inches, and the fact that Petitioner initially lied

about his involvement all strongly support the conclusion that Petitioner intentionally stabbed the

victim. Under these circumstances, no reasonable probability exists that a jury would have come

to a different decision about Petitioner’s guilt if the sword was double-edged, rather than single-

edged.

                For these reasons, Petitioner’s claims of ineffective assistance of counsel are

meritless, even were this Court to consider the question de novo. Petitioner therefore necessarily

fails to overcome the double deference owed to the state court’s rejection of his fourth habeas

ground.

                        Ground III: Denial of Counsel During Critical Stage of Proceedings

                In his third habeas claim, Petitioner argues that he was denied his rights to due

process and to counsel, when the trial court received and responded to a message from the jury

outside the presence of counsel. Specifically, when the jury requested the transcripts of the

testimony of both Petitioner and McConnel, the judge directed the court reporter to prepare

McConnel’s testimony first, followed by Petitioner’s testimony, apparently because of the order

in which the witnesses appeared at trial. When McConnel’s transcript was complete, but before
                                                  17
Petitioner’s transcript was finished, the trial court made McConnel’s transcript available to the

jury. The jury reached its verdict before receiving Petitioner’s transcript. Petitioner contends that

he was denied his right to counsel during a critical stage of the proceedings, in violation of United

States v. Cronic, 466 U.S. 648 (1984).

               The denial of counsel during a critical stage of the proceeding amounts to a per se

denial of the effective assistance of counsel. See Cronic, 466 U.S. 648. The court must reverse a

criminal defendant’s conviction “without any specific showing of prejudice to defendant when

counsel was either totally absent, or prevented from assisting the accused during a critical stage of

the proceeding.” Id. at 659 n.25. “In other words, when counsel is totally absent during a critical

stage of the proceedings, prejudice must be presumed.” Mitchell v. Mason, 325 F.3d 732, 741 (6th

Cir. 2003).

               In Bell v. Cone, 535 U.S. 685, the Supreme Court defined the differences between

claims governed by Strickland and claims governed by Cronic. See Henness v. Bagley, 644 F.3d

308, 323-24 (6th Cir. 2011) (citing Bell, 535 U.S. at 695-96); Ivory v. Jackson, 509 F.3d 284, 294

(6th Cir. 2007); Mitchell, 325 F.3d at 742). If a claim is governed by Strickland, a defendant must

typically demonstrate that specific errors made by trial counsel affected the ability of the defendant

to receive a fair trial (or caused him to plead guilty). If a claim is governed by Cronic, on the other

hand, the defendant need not demonstrate any prejudice resulting from the lack of effective

counsel. Mitchell, 325 F.3d at 742 (citing Bell, 535 U.S. at 695); see Woods, 135 S. Ct. 1378

(“Cronic applies in ‘circumstances that are so likely to prejudice the accused that the cost of

litigating their effect in a particular case is unjustified.’”) (quoting Cronic, 466 U.S. at 658). Three

types of cases warrant the presumption of prejudice: (1) when the accused is denied the presence

of counsel at a critical stage; (2) when counsel “entirely fails to subject the prosecution’s case to



                                                  18
meaningful adversarial testing”; and (3) when counsel is placed in circumstances in which

competent counsel very likely could not render assistance. Henness, 644 F.3d at 323-24 (citing

Bell, 535 U.S. at 695-96); see also Ivory, 509 F.3d at 294; Mitchell, 325 F.3d at 742.

               Considering the claim under both Cronic and Strickland, the Michigan Court of

Appeals denied Petitioner’s claim:

               The Sixth Amendment to the United States Constitution provides that “[i]n
       all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance
       of Counsel for his defence.” US Const, Am VI. “The Sixth Amendment safeguards
       the right to counsel at all critical stages of the criminal process for an accused who
       faces incarceration.” People v Williams, 470 Mich 634, 641; 683 NW2d 597
       (2004). “The complete denial of counsel at a critical stage of a criminal proceeding
       is a structural error that renders the result unreliable, thus requiring automatic
       reversal.” People v Russel, 471 Mich 182, 194 n 29; 684 NW2d 745 (2004); see
       also United States v Cronic, 466 US 648, 659 n 25; 104 S Ct 2039; 80 L Ed 2d 657
       (1984).

               Defendant “asserts that he was denied counsel at a critical stage” when the
       trial court decided how it would provide the requested testimonies to the jury
       “without any input” from defense counsel, and that he therefore is not required to
       demonstrate prejudice. We disagree. A trial court’s ex parte communications with
       the jury must be categorized as “substantive, administrative, or housekeeping”
       before determining whether such a communication was a critical stage of the
       proceeding. People v France, 436 Mich 138, 163; 461 NW2d 138 (1990); see also
       Hudson v Jones, 351 F3d 212, 216-218 (CA 6, 2003). Communications concerning
       the availability of evidence are administrative in nature and are not a critical phase
       of the proceedings that carries the presumption of prejudice. France, 436 Mich at
       143-144. We conclude that to the extent the trial court engaged in a communication
       with the jury by providing, in response to its notes, the transcripts as they became
       available, the communication was administrative in nature and did not implicate
       the concerns raised in Cronic. See France, 436 Mich at 165 (finding
       communications by a bailiff with the jury as the result of the trial court’s grant of
       the jury’s requests to review evidence, as well as those that resulted from the trial
       court’s refusal of the jury’s requests to review evidence, “come within the category
       of administrative communication.”); see also Peoples v Lafler, 734 F 3d 503 (CA
       6, 2013).

               Further, the record reveals that defense counsel was given an opportunity to
       object to the jury’s receipt of McConnel’s testimony before defendant’s testimony
       became available, to move for a mistrial, and to preserve a record for appellate
       review. We are therefore not convinced that, even if we were to find the challenged
       portion of the proceedings to be a critical phase of the proceedings, defendant could


                                                  19
       be said to have suffered “the complete denial of counsel.” Russel, 471 Mich at 194
       n 29; see also Cronic, 466 US at 659.

               Apart from his Cronic argument (which requires no showing of prejudice,
       Cronic, 466 US at 659), defendant also asserts that “his substantial rights were
       adversely affected” by the trial court’s provision of the transcripts to the jury as
       they became available. However, defendant does not explain how he was actually
       prejudiced by the trial court’s actions such that the trial court should have granted
       defendant’s motion for a mistrial. Defendant has therefore abandoned this
       argument. See Mitcham v Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959) (“It
       is not enough for an appellant in his brief simply to announce a position or assert
       an error and then leave it up to this Court to discover and rationalize the basis for
       his claims, or unravel and elaborate for him his arguments, and then search for
       authority either to sustain or reject his position.”).

               Further, even if we were to consider defendant’s argument, we would find
       no such prejudice on the record before us. We review for an abuse of discretion a
       trial court’s decision to grant or deny a mistrial. People v Haywood, 209 Mich App
       217, 228; 530 NW2d 497 (1995). A mistrial should be granted only if “an
       irregularity that is prejudicial to the rights of defendant” occurs and “impairs his
       ability to get a fair trial.” Id. (citations omitted). We note that a trial court has
       broad discretion when responding to a jury’s request to review testimony during
       deliberations. See MCR 2.513(P). The trial court explained that McConnel’s
       testimony was prepared first because he had testified before defendant. That
       decision was not an abuse of discretion because it was within “the range of
       principled outcomes.” Musser, 494 Mich at 348. And the record evidence against
       defendant strongly supports the jury’s verdict; nothing in the record leads us to
       believe that the simultaneous provision of McConnel’s and defendant’s word-for-
       word testimony in written form would have altered the outcome of the proceedings.
       Defendant’s request for a mistrial was therefore not premised on a prejudicial
       irregularity, and the trial court did not abuse its discretion in denying it. Haywood,
       209 Mich App at 228.

(Mich. Ct. App. Op., ECF No. 1, PageID.63-65.)

               In Bourne v. Curtin, 666 F.3d 411 (6th Cir. 2012), the Sixth Circuit considered how

Cronic applies to ex parte communications between a judge and jury. In Bourne, the trial judge,

without consulting with counsel, denied the jury’s request to re-hear the testimony of five

witnesses. Instead, the court instructed the jury to rely on its collective memory. Id. at 412.

Petitioner contended that he had been denied an attorney at a critical stage of the proceeding and




                                                20
argued that he was entitled to habeas relief under Cronic, without the need to prove that he was

prejudiced by the absence of counsel. The Sixth Circuit rejected the Cronic claim:

       Bourne contends that communication between the jury and the judge in this case
       was a critical stage, citing this Circuit’s holding in French v. Jones, 332 F.3d 430
       (6th Cir. 2003), for support. There, the court held that a trial court’s delivery,
       without counsel, of supplemental jury instructions was a critical stage and per se
       harmful. Id. at 434, 436; cf. Shields v. United States, 273 U.S. 583, 587-89 (1927)
       (holding that judge’s ex parte communication telling a jury it needed to reach a
       verdict was reversible error without any discussion of harmlessness). Bourne
       contends the ex parte communication here was no different.

               But not all communications between a judge and jury are critical stages—
       meaning a stage at which there is a “reasonable probability that [a defendant’s] case
       could suffer significant consequences from his total denial of counsel.” Van v.
       Jones, 475 F.3d 292, 313 (6th Cir. 2007). In Rushen[ v. Spain, 464 U.S. 114
       (1983)], for example, the Supreme Court said that “the prejudicial effect of a
       failure” to “disclose the communication [with a juror]” can “normally” be resolved
       in a post-trial hearing. 464 U.S. at 119. And in Rogers v. United States the Supreme
       Court held that a trial court’s ex parte response to a jury’s question about
       permissible verdicts was reversible only after extensively analyzing whether the
       error was harmless. 422 U.S. 35, 40 (1975). Courts have therefore drawn a
       boundary around the types of judge-jury communications that represent critical
       stages: “Cases in which this court has found denial of counsel at a critical stage
       invariably involved a court instructing the jury about the substantive elements of
       an offense or giving a deadlocked jury further instructions about how to proceed.”
       Valentine v. United States, 488 F.3d 325, 335 (6th Cir. 2007); United States v.
       Mohsen, 587 F.3d 1028, 1031-32 (9th Cir. 2009); United States v. Toliver, 330 F.3d
       607, 614 (3d Cir. 2003). Left outside the boundary are cases like this one, in which
       the jury asks to review material it had already received during the trial. See, e.g.,
       Hudson v. Jones, 351 F.3d 212, 218 (6th Cir. 2003) (the original jury instructions);
       Toliver, 330 F.3d at 617 (excerpt from trial transcript). Thus Bourne is incorrect to
       argue that the communication in this case was per se harmful.

Bourne, 666 F.3d at 413-14.

               Here, as in Bourne, Petitioner relies upon French v. Jones, 332 F.3d 430 (6th Cir.

2003), as support for his claim that communications between the judge and jury during

deliberations is a critical stage of the proceeding and that Cronic therefore governs the analysis.

In French, the Sixth Circuit found that the provision of supplemental jury instructions to a

deadlocked jury was a critical stage of the proceedings under Cronic. Id. at 436-39. However, the


                                                21
French court did not hold that all communications between a judge and the jury were subject to

Cronic review. Indeed, the French court expressly distinguished Rushen v. Spain, 464 U.S. 114

(1983), in which the Supreme Court applied harmless-error analysis to a trial judge’s ex parte

communications with a juror about the juror’s personal interaction with the police informant

currently testifying before the jury. French, 332 F.3d at 437-38 (discussing Rushen, 464 U.S. at

118-19).

               In Bourne, 666 F.3d at 413-14, the Sixth Circuit more fully discussed which types

of judge-juror communications are critical stages, recognizing that such stages are those “at which

there is a ‘reasonable probability that [a defendant’s] case could suffer significant consequences

from his total denial of counsel.’” Van, 475 F.3d at 313. Here, as in Bourne, the communication

involved the “review [of] material [the jury] had already received during the trial.” Bourne, 666

F.3d at 414 (citing Toliver, 330 F.3d at 617). Because the provision to the jury of evidence already

admitted at trial was not a critical stage of the proceeding, the Michigan Court of Appeals did not

unreasonably apply clearly established Supreme Court precedent in denying Petitioner’s assertion

that he was entitled to a presumption of prejudice under Cronic. See Shohatee v. Jackson, 257 F.

App’x 968, 970 (6th Cir. 2007) (holding that, because the playback of testimony or the giving of

evidence that has already been admitted at trial was not a critical stage of the prosecution, state

courts did not act contrary to clearly established federal law in declining to apply the Cronic

harmless-error presumption); see also Dallago v. United States, 427 F.2d 546, 553 (D.C. Cir. 1969)

(mechanical operation of transmittal to the jury of items fully in evidence is a “ministerial activity”

that is not a critical stage of the trial for Sixth Amendment purposes).

               Petitioner also is not entitled to relief on his suggestion that he was deprived of the

effective assistance of counsel, as analyzed under the Strickland standard. Despite Petitioner’s



                                                  22
argument that the court’s handling of the jury’s request for certain transcripts had “significant

consequences” for him, he utterly fails to identify those consequences beyond stating that it would

have “allow[ed] the jury to importantly and equally weigh the decision regarding testimony.”

(Pet’r’s Br. In Supp. of Pet., ECF No. 1, PageID.52.) The argument falls far short of demonstrating

prejudice under Strickland. As earlier discussed, to meet the prejudice standard of Strickland, a

defendant “must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. The

prejudice prong “focuses on the question whether counsel’s deficient performance renders the

result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506

U.S. 364, 372 (1993).

               Petitioner cannot demonstrate that the Michigan Court of Appeals unreasonably

applied that standard. The court did not deny the jury’s request for both Petitioner’s and

McConnel’s testimony. The fact that the jury received McConnel’s testimony and was able to

resolve its confusion before receiving the transcript of Petitioner’s testimony does not demonstrate

the sort of fundamental unfairness that undermines confidence in the verdict. That is particularly

true where, as here, the evidence strongly supported the jury’s verdict.

               Finally, to the extent that Petitioner argues that he was deprived of due process by

the process of providing transcripts to the jury, his claim fails because no clearly established

Supreme Court precedent supports such a due process challenge. Moreover, in light of the strong

evidence supporting the verdict, Petitioner cannot demonstrate that the process resulted in actual

prejudice. Brecht, 507 U.S. at 637.




                                                23
               For all these reasons, Petitioner fails to demonstrate entitlement to relief on his third

habeas ground.

                                             Conclusion

               In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where

court summarily dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New

York, 865 F.2d 44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when

habeas action does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050

n.1 (2d Cir. 1983) (issuing certificate would be inconsistent with a summary dismissal).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

                                                  24
